r
f
                                    (). ",   ~/
                                                                                            .j
                                                                                              /

                                                                                                                  00432
                                                                                                                           r'
                                                                                                                           II
                                                                                                                           ,ii
                                                                                                                           L
                                                                                                                               ~




                                                                                                                           ·11 -'
                                                                                                                            II .
                                                                                                                                   :



                                                                                                                                   "
                                                                                                                                       [
                                                                                                                                           II
                                                                                                                                           I,
                                                                                                                                            I
                                                                                                                                            t

                                                                                                                                           'I
                             THE·' A'l."'lI"ORNEY GENERAL

                         .          .              ···.·oFTEXAS
     anAL))> C. ),1,ANN
    .X;1(~~~X
      ATTORNEY   GENEIRAlr..




         Han. GeCj). W. COX                                               .()pinion No.p-S3~ .
         State Health Officer .
         .AU$tin~ ~~.)\:a;s.                                              Re:.. May the CorOl of .birth certificate
                                                      .   '".   ,.              of the Texlls .r)epartUlento£· Hejith
                                                                                i"l: ,ina~optedcMld reveal two         .
                                                                              ·mothers.if~he repol"tofadopti,9n
                                                                     ,"   .'    fQrwa'l':del~ fro.n; a IHstrict Cou.rt
                                                                             'hame$; t)voi.vo~enas having adopted
                                                                                lOilidminor chHd? ,

                         .' We.al:e il):l'eceipt ofyo)l:r lettel:'of March Ill, which. reads as
         follows:.

                         .."W e havethel'.~port .~f.an.adoption •in tlie 71st..Dis- .
                 . ~rictCourt.()fl;J.al"}'isori Co.\.Intynaming M.rs. Mamie M.
                  Mo()re ,afemesQle.'llnd Miss LillieMer:r.bache.l' ashav- .
                   ing.adoptedM.argal'et.i;li:r.ahethMcClurean,dotherchHd-
                 re·n.

                             "Unde.rtheadopti.on lawof),1ay 8. 1935, as affect,.
                 ing.theStateBllr~Il)i, ~l1e S;tate Registral'. is.reqllired to
                 r'emove the cel'tiflciite of Ilatlll'albil'thalldplace in its
                 stead a bil'th certi~it:ate £or the child shQwing the pli/.l'ents
             • . by adoptiOn;       '.                               .

                          "Yollrde.partmenthas ruled that the words 'by
             " ·li/.dopt.ion~ s~Ql1.j;dnot be shown on the certificate, but that
               . the names ofthfl.adopting pal'entS should be shown as.
                  the natuulpa.rents pf thet:htJd., The adopted form·of
                  bi!tll.certif.icate·fol:Texaf!P.l'ovidesfor but one, mother •
                 .~~. ifi't'ollQwing the liiwitappeaJ"s that in thlf! case the
                 ~'ri1.eli -<>f tWo mt)thers must appear on the certificate •
       .:      . A coPy        orthE!apopted fo.r,m of birth certificate is enclosed~
                . Plejise}dvis~. ~st()how th~ ·1;>.itth certificate of this .child
                            :'. ..       .    .:
                  sho,wing'il<Noqlothers shou14be wri.tte~." .

                          We'\vish tocallyqur attention to Article 46a. Section 1:. of Ver-
          non's Annotated.CiyUStatlltes wp.ich wequ.ote in full:
                                ..".
                         H;l1>Jl.Qeo. W. Cox. ,Aprill9. 1939. Page 2
                   ,.
                 004.33
                                   ,   '


"   .. ;", )."                  , , ; .Any .idldt :re$).dellct o£~hi$ stllte. may petition theqi$"
                                 trtct cOurt i.ntlle di$trict of hip residence or in the dis-trict
                                 Cit thereSide:qee. qftliechjJd tobeadop-ted tor leave '-t$ adopt
                               ·ami.norchi.ld;s:u:cli petition shaij setfQrth the flict rE!levari'
                                 to petiti.One;rand chi.id.and ,be veri{ied by the amdliv~to£ the
                                 petitioner.:aut~suchpetj.tiQnmade by married persons
                                 skaU be, gr~nted unless thehU.sban:d:-~,q wife shall join there~
                                 in.exc-eptfrtg whi!n sU,chpetitioner shall be. marriell to th¢
                                 natura;J.father oi,m9the,r; then su-ch jpciner by such father ,or
                                 l,:no±her shall. b.e unnecessary."                   . '
                                                                                                          ,.   ..
                                       ,'Sa~dsectiOnproYid1:! stOi- the adopth;1n 01. a mbio.r cMl-d by. "any
                          adUJt. r.esident':\l£thiss:t;l.tE!;" Ii refers to thea.dQpte'q pllrty <loS "petit!oner"
                         lnidstipti:latest4a't-'if the petittcln fprllMp#on is made by ~,Il m;,u-rled ~r­
                        "$;oii"the,latt,h!s ~u:sband (,,:t'y.>J.{e must join therein. ltdoesnot prO'\Tide.for
                         'Iljtij,nt
                           ,      .
                                    adopti$of"a"
                                        ' .
                                                   mirii:l:r"21itldGther
                                                     .   't~:<~
                                                                         'tIian th<l.t by ~. hUSband and wife.

                                           , 'thelitl1:~itg¢,liI(the, statute is clear ande)Cplj.cit tGthee£~ect
                         tha~a.dopti,OnOf a mi.np,!-, chUd in ':rexas m,ust he made by a. $in/ile pers$nor
                        '.:a.' mar.ri.e:o ' pe~~hn. jl)hl~dbyhU!lb;1n!l'orwtf:e in the pro,Ce¢<'Iings.   lidoes not
                         p:r.o~de .f:..or the ad~til)nGf:.. ,a mhtOr t':hil~ by two; or .more single perso'ltS
                          ,j;i)itt't.lY or by a sinilepersottand a marriedperso.n joi.ntlY. Wea,re of the:
                        . 'Gpinj:Qn that,t)ie 'la-Why. implicatiQrt' forbids ;al1"joint·~dGpth)ll,. proceedings
                           Gther thattth9sebya :lirtsbilnd itndwife; Con$~q,uelltly.wequ.estiGn the vilHd'"
                           Uya£. aGopti~n'p:rQ'ceedlngs ,sq-ehas !li.d1c:atedby th,e fir st paragraph ef your
                           l~tter whicll:re~erredto~JiJ1rs.MainiE;M. ~cn:>re, a feme sole. ind Miss
                           Lillie Merzbaclier as having Illl0p.ted Ma,rg1l-retEli;!Oabeth McClure and othe'r
                           children. ,;         .

                          ,Fti.rth-ermoriol. the-sux-estg'uidi? to ii ¢orredic;ollstruction (If a
                           statute is secured by as.certaming'th.e'purpase iis makers intended it
                           ,Should accomplish:. Th'eGbjedof'the Texas Legislatu.re .in enacting the
                         ,stilte 'sa4option statute was to secure for the adopted child a legal statu,s
                        .' whi-ch would most c1oselyapproximate that prnviGed by natural pa.rents and
                           the home of natar<lol p.al"ent». Thepuplicillterestand the wel£ilre of the child
                           a.re dependent upon an {nterp,l'etatio.it':O£ the adopti.pnistatute which will not
                           doviGlenceto natural laWs •• To allow'an adoptionbytwG mothers 0.1' two
                           ,father's jointly wo.uld ,create .a 'co.m~lkated and irreg)llar domestic positicm
                           {pr a minor. in ,c'Ontravention of the' policy of the statute and the purpose of
                           the Legislature.                              "

                                       The case of Krugv. DaYis. 87 India.ria 590. is authority for the
                         construction we plac'e'tin the ad6piionstatute of. Texas.: The statute under
                         c'Onsider'at~nn there; ;Revised Civil Statutes. 1 881; Sections 823j;hr:GIlgh 828.
                         pr<rirtded that a.ny person desirOJlsofadQpting any chnd may file his pe.titioil
                           .                   ,-"                   "' ..

                                                                               . .;.   }" ;"l
                                                                                                       i
                                                                                                       I
 Ron o Ge.oo W. Cox, April 19, 1939, Page 3                                               00434:       [




                                                                                                       I
 therefor in the circuit er other proper court in the county in which s.aid
 child resides, etc •. It W<l,sco.ntenped that under the st.atute, no two per-
 sons, not even husb<l,nd and wife, could unite in pr.oceedings to. adQpt a
 chilli. 'the court rejected this contention, holding that'a husb<l,nd and wife
 couid effect <I, joint ~doptiori, buts<l,id by way of dl.ciu,m:
                                                                                                   II
                                                                                                       r
              "It would be inconsistent with the general scope and
       purpos:.! Of this statute to perrpittwo or more pe.rSQllS rep~
       resenting different fa.inilies to jobftlyor concurrent~y adopt
       the same chUd, but that objection,' in oUr estimation, dOeS
       not apply to joint proceedmgsby husband <l,nd wife f~rthe
       adoption of <I, childo ..                                •                                  I
                                                                                 .f. '.




              On petiti(m fl;Jr rehe;l.ring in the ab.ove C.<I,62, tlie fOFmer'OIi-
                                                                                                   II
 inion. was sustainel'l: .                               .       ...          ..

               "CouU:seLmisapprehend the effect O£olU' Qpinion tithey .'
       r.eally sUpp.Qse it to detlare tb:at ariitwo persens 6th;;r than .•.
       a husband andwi;e maY aliopt ~ same chi.1d. No such~ean-
       1Jl.g can possibly be given file opinion, ';l'hepecuUar relation..
      .0£ husband and wife, <l,nd the place. in their family and <I,££ecticm.s
      wh.ich the . law inWndsi;he<l,doptel'l chil~to t;!.ke;' we .considered
                                                                                                   I
                                                                                                   !
      .as matters exerting<l,c~:trol1iug influeu(;e up.onthecoustruc ....
       tiPll to begive.n t'ne statute and a,s milking itpraperto ~jlidge
       thathusbl'lld <l,nd<wif¢might unite inad£ipiling a chHii,.<ind·:thus
      make it .a<;:hi!dliJ;f bji)i;h•. 'We. neither h,e:ld<>r mea.n~ tn hold that
       pe.rSOns .other than husband and wife. might join, ii(;r,.f6 there
    ,anything jrI whaj; we sa.i.d le.<I,ding ,to such a,<;qnclu'sit1n, "

                 We hill¢! thatun.der Artk.~e 46A., Selitton i;'9fYe~on's An.npo;-
  t;ited .Civil statutes, apji)ve quoteA, a jointad:op#d.n of arlljnor chUd by two
  wO~E!n, both femes sale, is illegal, .and tha:t the. birttt c.~rtificat¢ qfthe
  'fexasDeparlment of ;Health for a.nadopte.d .child may nO.Ll'evea1i;wa mothers,
. even thpugh the report.Q£adopj;ion from a. dist1.-rd courtn;l.mes tWtl. single
  wpmen'.;!.s having;l.dop.t¢d a minorda~1d• .A.doptiQll prQceeaIngs niiming two
 women <l,s having adop~done .min.or child       are    iavaHd and must be re·ferred
  to the dist.rict court of origin. for cQrr.ectj:!tIn.        '           .

              Since the. report !J.f adoption accordit'tgtoyol1t:' letter ,refe·rs .
to "Margaret Eli'z;!l-pe,th M'cCJure and other chHdren." aEl having been adllpted
by Mrs. Mamie M .. MQore,a €emesoie. and. Miss Lillie Mer~bacher,~here
is a po.sSibJ.lity thate.ach .of the two WDmenail,opteddHferent chUd.ren. This
shOUld he investigated. (UI1,derscoring ours)                              .
                            •

, -,   H .oli• .Geo. W. Cox~\, April 19, .I.9l_9., Pag~-~

                                          •


                                                   . yours' very truly

                                          AT'l,'OR~EY         GENERAL OF TEXAS



                                                              lsi Dick Stout
                                                                 Dkk Stout
                                                                  .Assistant
                                                    .~   ..
                                 '.,'.-
       DS:omb:da
       APPROVJi:O: .
                            •

       lsi   Gera).9C. Mann